     Case 8:18-cr-00148-JVS Document 33 Filed 10/12/20 Page 1 of 7 Page ID #:120



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     BENJAMIN R. BARRON
4    Assistant United States Attorney
     Chief, Santa Ana Branch Office
5    DANIEL S. LIM (Cal. Bar No. 292406)
     Assistant United States Attorney
6         Ronald Reagan Federal Bldg. & U.S. Courthouse
          411 West 4th Street, Suite 8000
7         Santa Ana, California 92701
          Telephone: (714) 338-3538
8         Facsimile: (714) 338-3708
          E-mail:    Daniel.Lim@usdoj.gov
9
10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11

12                          UNITED STATES DISTRICT COURT
13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     UNITED STATES OF AMERICA,               SA CR No. 18-148-JVS
15
               Plaintiff,                    GOVERNMENT’S SENTENCING POSITION
16                                           FOR DIONNA DONALD; MEMORANDUM OF
     DIONNA DONALD,                          POINTS AND AUTHORITIES
17
               Defendant.                    Sentencing Date: October 26, 2020
18                                           Time: 10:30 a.m.
                                             Before: Honorable James V. Selna
19

20

21         Plaintiff United States of America (the “government”), by and
22   through its counsel of record, the United States Attorney for the
23   Central District of California and Assistant United States Attorney
24   Daniel S. Lim, hereby files its position regarding an appropriate
25   sentence for defendant Dionna Donald.        The government’s position is
26   ///
27   ///
28   ///
     Case 8:18-cr-00148-JVS Document 33 Filed 10/12/20 Page 2 of 7 Page ID #:121



1    based upon the attached Memorandum of Points and Authorities, the

2    files and records in this case, as well as any evidence or argument

3    that the Court may wish to consider at the hearing on this matter.

4    Dated: October 12, 2020              Respectfully submitted,

5                                         NICOLA T. HANNA
                                          United States Attorney
6
                                          BENJAMIN R. BARRON
7                                         Assistant United States Attorney
                                          Chief, Santa Ana Branch Office
8

9                                               /s/ Daniel S. Lim
                                          DANIEL S. LIM
10                                        Assistant United States Attorney

11                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                          2
     Case 8:18-cr-00148-JVS Document 33 Filed 10/12/20 Page 3 of 7 Page ID #:122



1                      MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    INTRODUCTION
3          On December 12, 2019, defendant DIONNA DONALD (“defendant”)

4    pleaded guilty to bank fraud, in violation of 18 U.S.C. § 1344(2), as

5    alleged in the six-count indictment.       [Dkt. Nos. 1, 20, 24.]

6          The Presentence Investigation Report [Dkt. No. 26 (“PSR”)],

7    determined that defendant, with a total offense level of 16 and

8    criminal history category of I, has a Guidelines range of 21 to 27

9    months.
10         The government has no objections to the PSR’s offense level
11   calculations.   However, the government seeks a 1-level variance –-
12   resulting in a total offense level of 15 and a Guidelines range of 18
13   to 24 months –- and recommends a low-end sentence of no higher than
14   18 months’ imprisonment.
15   II.   FACTS
16         Beginning no later than March 18, 2014, and continuing to at
17   least on or around April 23, 2015, defendant knowingly and with the
18   intent to defraud, devised, participated in, and executed a scheme to
19   obtain money owned by and in the custody and control of MUFG Union

20   Bank, N.A. (“Union Bank”) by means of material false and fraudulent

21   pretenses, representations, and promises, and the concealment of

22   facts.

23         In carrying out the scheme, defendant –- who was at all times

24   listed below employed as the Office Manager at Pirahna Products (the

25   “company”), located in Huntington Beach, California —- committed the

26   following acts:

27         • From approximately March 18, 2014 to April 23, 2015,

28         defendant deposited into her personal Union Bank account
     Case 8:18-cr-00148-JVS Document 33 Filed 10/12/20 Page 4 of 7 Page ID #:123



1         company checks that: (1) were signed by the company’s

2         president for other, business-related purposes; or

3         (2) contained the forged signature of the company’s

4         president;

5         • To conceal her actions and avoid detection, defendant would

6         void in the company computer systems: (1) the checks that

7         were fraudulently deposited into her personal Union Bank bank

8         account; or (2) checks that were sequentially close in check

9         number to, and had the same monetary amount as, those checks
10        that were fraudulently deposited into her personal Union Bank
11        bank account; and
12        • Defendant would cash a portion of the amount listed on the
13        checks at the same time that she fraudulently deposited them
14        into her personal Union Bank bank account.
15        By devising, executing, and participating in this scheme,
16   defendant fraudulently cashed and/or deposited into her personal bank
17   account company checks in the approximate amount of $221,931.85.              As
18   a result, Union Bank suffered approximately $221,931.85 in losses.
19   Specifically: (1) on or about December 2, 2014, defendant

20   fraudulently and without company authorization cashed out $2,300 of a

21   Bank of America company check, numbered 21851 and in the amount of

22   $3,641.51, before depositing the remainder into defendant’s Union

23   Bank checking account ending in 9941; (2) on or about December 16,

24   2014, defendant fraudulently and without company authorization cashed

25   out $1,820 of a Bank of America company check, numbered 21906 and in

26   the amount of $4,207.74, before depositing the remainder into

27   defendant’s Union Bank checking account ending in 9941; (3) on or

28   about December 22, 2014, defendant fraudulently and without company

                                          2
     Case 8:18-cr-00148-JVS Document 33 Filed 10/12/20 Page 5 of 7 Page ID #:124



1    authorization cashed out $3,000 of a Bank of America company check,

2    number 21929 and in the amount of $4,207.74, before depositing the

3    remainder into defendant’s Union Bank checking account ending in

4    9941; (4) on or about December 26, 2014, defendant fraudulently and

5    without company authorization cashed out $3,100 of a Bank of America

6    company check, numbered 21971 and in the amount of $3,595.39, before

7    depositing the remainder into defendant’s Union Bank checking account

8    ending in 9941; and (5) on or about February 26, 2015, defendant

9    fraudulently and without company authorization cashed out $2,100 of a
10   Bank of America company check, numbered 22272 and in the amount of
11   $3,131.44, before depositing the remainder into defendant’s Union
12   Bank checking account ending in 9941.
13   [Dkt. No. 20 at 69.]
14   III.    POSITION RE: PSR
15          A.   Government’s Position Re: PSR
16          The government agrees with Probation that: the base offense

17   level is 7, a 10-level enhancement applies due to the loss amount

18   being over $150,000, a 2-level enhancement applies for defendant’s
19   abuse of her employer’s trust in a maner that significantly

20   facilitated her fraud, and a 3-level reduction applies for

21   defendant’s acceptance of responsibility.        (PSR ¶¶ 21-33.)     However,

22   the government argues for a 1-level Booker variance, for a total

23   offense level of 15.

24   IV.    POSITION RE: SENTENCING FACTORS
25          The government respectfully recommends that the Court impose: an

26   18-month period of imprisonment; 3 years’ supervised release; and a

27   restitution order in the amount of $221,931.85, as noted in

28   Probation’s Recommendation [Dkt. No. 25 at 1].

                                          3
     Case 8:18-cr-00148-JVS Document 33 Filed 10/12/20 Page 6 of 7 Page ID #:125



1         The government’s recommended sentence is sufficient, but not

2    greater than necessary, to achieve the goals set forth in 18 U.S.C.

3    § 3553(a).

4         A.   Nature, Circumstances, and Seriousness of the Offenses

5         The Court must consider the nature, circumstances, and

6    seriousness of the offenses.      18 U.S.C. §§ 3553(a)(1), (a)(2)(A).

7    Defendant embezzled over $200,000 from her employer after lying to

8    him and forging his signatures on checks.        (PSR ¶ 10-17.)     The bank

9    fraud and identity theft conduct warrants a meaningful sentence.
10        B.   Defendant’s Criminal History, Deterrence, Respect for the

11             Law, and Protection of Public

12        The Court must additionally consider: the history and

13   characteristics of defendant; the need to promote respect for the

14   law, afford adequate deterrence, and protect the public from

15   defendant’s further crimes.      18 U.S.C. §§ 3553(a)(1), (a)(2)(A)-(C).

16        Defendant is in Criminal History Category I, with 0 points.              She

17   has a dated conviction for attempting to purchase controlled

18   substances, and was arrested for possession and spousal battery. (PSR
19   ¶¶ 38, 41-41.)    While defendant has little to no criminal history,

20   her surreptitious actions, including stealing money from her employer

21   and using his means of identification to defraud a bank, require a

22   meaningful sentence to deter her and promote respect for the law.

23        C.   Booker Variance
24        Defendant suffers from addiction issues, which likely played a

25   role in her criminal behavior. (Ex. 1; PSR ¶¶ 57-58.)           Furthermore,

26   and relatedly, defendant suffers from various medical conditions that

27   likely contributed to her unhealthy dependence on controlled

28   substances.   (PSR ¶ 53-54.)     While these circumstances do not absolve

                                          4
     Case 8:18-cr-00148-JVS Document 33 Filed 10/12/20 Page 7 of 7 Page ID #:126



1    defendant of liability, they do create a vicious cycle that is

2    unaccounted for in the Guidelines and is cause for a small variance.

3    V.   CONCLUSION
4         For the forgoing reasons, the government respectfully requests

5    that this Court sentence defendant to: no higher than 18 month’s

6    imprisonment; a special assessment of $100; three years’ supervised

7    release; and a restitution order in the amount of $221,931.85.

8

9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                          5
